      Case 1:19-cv-03351-VEC-RWL Document 241 Filed 03/05/21 Page 1 of 2


                              LUCAS & MERCANTI, LLP
Attorneys                            INTELLECTUAL PROPERTY LAW                       Mailer’s Information
Donald C. Lucas                                                                         Thomas J. Vetter
Michael N. Mercanti                                                                212-661-8000 ext. 151
Peter J. Phillips                      30 BROAD STREET                             tvetter@lmiplaw.com
Klaus P. Stoffel                           21st FLOOR
Elizabeth Lee D’Amore                 NEW YORK, NY 10004
David J. Galluzzo
Steven D. Roth                        Telephone: 212-661-8000                    Registered Patent Agents
Barry Evans                           Facsimile: 212-661-8002                       Yun H. Choe, Ph.D.
William J. Spatz                      Email: info@lmiplaw.com                          Shintaro Yamada
Alfred W. Froebrich                      www.lmiplaw.com
Laurence Manber, Ph.D.
Thomas J. Vetter
Jonathan E. Myers                         March 5, 2021
Lindsay S. Adams
Albert B. Chen
Jonathan A. Tyler
Irving N. Feit
Eric S. Strum
Jay S. Pattumudi
                         LETTER MOTION REQUESTING CONFERENCE
                              TO ADDRESS DISCOVERY ISSUES


VIA ECF
The Honorable Robert W. Lehrburger
Magistrate Judge
United States Courthouse
United States District Court for the
  Southern District of New York
500 Pearl Street, Room 1960
New York, NY 10007

         Re:    Aquavit Pharmaceuticals, Inc. v. U-Bio Med, et al.
                Case No. 19-CV-3351-VEC-RWL

Dear Judge Lehrburger:

        Defendants U-Bio Med, Inc. and Nyeon-Sik Eum request a conference to address
Plaintiff’s failure to provide the discovery that was agreed to in the Amended Case Management
Plan and Revised Discovery Schedule that was So Ordered by Your Honor on January 25, 2021.
[DE 222] Plaintiff did not make any production on March 1, 2021, as set forth in ¶ 16 of the
Order, and Plaintiff has stated that it cannot provide a date the discovery will be provided.
        The history and details leading up to this request are set forth at pages 2 and 3 of a letter
opposition Defendants filed today [DE 239] in response to Plaintiff’s letter request to modify the
MPI [DE 221]. That MPI issue has now been referred to Your Honor. [DE 240] In that regard,
if the Court does not consider the MPI matter premature under the circumstances, then
Defendants request an opportunity to fully brief the issues before consideration by the Court.




{00470379 }
      Case 1:19-cv-03351-VEC-RWL Document 241 Filed 03/05/21 Page 2 of 2

The Honorable Robert W. Lehrburger
December 15, 2020
Page 2


       Plaintiff should be ordered to provide its complete production by a date certain with
sanctions to be imposed for failure to do so.


                                                Respectfully submitted,


                                                Thomas J. Vetter (tv0364)

cc: Daniel J. Nevrivy (via ECF)




{00470379 }
